Title: To George Washington from Nathaniel Pendleton, 23 July 1789
From: Pendleton, Nathaniel
To: Washington, George



Sir
Savannah, Georgia. July 23d 1789.

Having seen the Bill for establishing the judiciary department of the Government of the United States, by which a Judge is to be appointed to hold a district inferior Court in each State, I presume to trouble your highness with an application for that appointment. As I have not had the happiness of any other opportunity to be personally known to your Highness, than

what arose from one or two occasional instances of business, I must entreat your Highness’ permission to mention a few circumstances, which induce me to hope for Success in this application.
I am a native of Virginia, of a family well known to your Highness, and their Country. I went at an early age, as a Volunteer, with Captain Stephenson’s company of Riflemen in 1775 to Boston where I obtained a Commission in the Army, and continued in it til it was disbanded in 1783—At the unfortunate affair of Fort Washington I was made prisoner of War, and remained so from Novemr 1776 til October 1780, when I was exchanged. Finding General Greene at Philadelphia on his way to take command of the Southern army, I obtained the appointment of one of his aids de Camp, where I continued as long as he continued his command.
Previous to my going into the Army, I had began my Studies under a Gentleman, who was afterwards one of your Aids de Camp, and died in your family, Colo. Johnson. I resumed them during my liesure on Long Island, and after the Peace, concluded them under the direction of General Pinckney of Charleston. In 1785, I came to this State where I entered into the practice of the Law, and where I have made an establishment. I have had the happiness to make myself so agreeable to the people of this State, that in the four Years I have lived here I have successively received the appointments of Attorney General, member of Congress, and of the Convention which framed the present plan of the fœderal Government, and Chief Justice, an office I now have the honor to hold, after being appointed to it a second time.
Having trespassed, perhaps too much, already, on your Highness’ time and patience, I beg leave to refer you to the Delegates of both Houses of Congress, from South Carolina and Georgia, for the particulars of my Character—and to Mr Justice Burke, Mr Baldwin, Mr Few, Mr William Houstoun General Jackson General Pinckney, and Mr Edward Rutledge for my professional Talents. I have not named my Uncle, the Chancellor of Virga in this last number, because I have not resided in that State since 1775, and I have not seen him since my admission to the Bar, consequently he can have no particular knowledge of my professional acquirements, tho I have constantly

corresponded with him on general Subjects of policy and Legislation.
If I should have mistaken the proper Stile of address in this Letter, I flatter myself your Highness will excuse it—The two Houses of Congress being of different Sentiments on this Subject, I hope it will not be thought improper for an individual to use the one most agreeable to his opinion and feelings. I have the Honor to be with the highest respect and Veneration Your Highness’ most obedient and most Humble servt

Nathl Pendleton

